Title: To George Washington from John Dixon, 23 May 1794
From: Dixon, John
To: Washington, George


               
                  Dear Sir
                  Whitehaven [England] May 23d 1794
               
               My Son Joseph informs me that from Your Excellence’s high and Honorable Station—that it would be improper to give Letters of Introduction—at the same time I know the goodness of your Heart to be such—that I flatter myself some respect will be paid to my recomendation—I therefore pray leave to say that the Bearer of this is Thos Law Esqr. who comes with a design to Settle in America if he likes the Country—in which case he probably will make some large Purchases—he being a Gentleman of Family—as well as good Property—and who will be found in every Instance the Gentleman & Scholar—which I dare venture to Vouch for—at the same time he may be esteemed a real benefit to your Country—being through Master of the East India
                  
                  Trade—he having resided in that Country some years—so that I doubt not he will be found a Valuable Member of Society—and tho’ in your high Station you may be prevented Receiving him—yet you may have it in your power to give him material assistance—which I humbely beg leave to Solicit—at the same time to tender my sincere and grateful thanks for your very kind and polite attention to my Son—of which be assured I hold a just Sense.  Pray is there any thing likely to be re[c]overed from the Estate of the late Mrs Margt Savage—to learn this would give real pleasure to him who is with the most profound esteem your Excellencies Most faithful Obliged And obedient Servant
               
                  John Dixon
               
            